 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

   

18 201

CLERK, U.S. DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

BY. d
DEPUTY CLERR

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, | ~ CASENO, 1:19-MJ-00129-BAM
Plaintiff,
ORDER UNSEALING WRIT OF HABEAS
V. CORPUS
DONAVEN ADKINS, et al.,
Defendants.

The United States having applied to this Court for a writ of habeas corpus in the above-captioned
proceedings and having applied for the application and writ of habeas corpus to remain under seal in
order to prevent the destruction of evidence and flight of the targets of the investigation, and the arrest
warrant now having been executed and the need for sealing has ceased;

IT IS ORDERED that the application and writ of habeas corpus filed in the above-entitled matter

shall be unsealed.

Dated: June/ Kors / i the

HONGRABLE BARBARW A. MCAULIFFE
U.S. MAGISTRATE JUDGE

Order Unsealing Writ of Habeas Corpus

 

 
